PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/645,184
Filing Date: 10 Jul 2017
Appellant(s): Guo et al.



__________________
Rajendra Panwar
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/16/20.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/12/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
NEW GROUNDS OF REJECTION
None.
WITHDRAWN REJECTIONS
None.
(2) Response to Argument
As an initial matter, Examiner notes that the rejection under 35 USC 103 was withdrawn on 6/12/20.  As such, the only issue at bar involves the rejection under 35 USC 101.
First, Applicant argues that the claims are not abstract under Step 2A, Prong 1.  Examiner disagrees.  As previously noted, the invention is directed to drawing correlations between content interaction values with content viewability values, which is aptly categorized as a method of organizing human activity.  The method involves rudimentary features that include: Sending content for display on a user device, receiving user interaction data and viewability data for the viewed content items from the user device, and comparing/mapping the viewability data to click-through-rates (CTR).  If viewability data is not received back from the user device, determining a CTR 
As such, the invention is directed to various ineligible abstract ideas, such as collecting, analyzing, manipulating, and displaying data (See, e.g., Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340 (Fed. Cir. 2017); Elec. Power Grp. LLC v. Alstom, 830 F.3d 1350, 1353-54 (Fed. Cir. 2016)); and organizing information through mathematical correlations (See, e.g., Digitech Image Tech, LLC v. Electronics for Imaging, Inc., 758 F.3d 1344 (Fed. Cir. 2014)).
Applicant further argues that the human mind is allegedly incapable of performing these functions.  While Examiner contends that the core features of the invention (which form the judicial exception) can be performed manually (e.g., a human receiving the data, analyzing the data, manipulating the data, and organizing the data with the use of a pen and paper), Applicant’s assertion represents an incorrect legal standard.  In FairWarning, the Federal Circuit was clear that “we do not rely on the pen and paper test to reach our holding of patent eligibility in this case. At the same time, we note that, in viewing the facts in FairWarning’s favor, the inability of the human mind to perform each claim step does not alone confer patentability. As we have explained, “the fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.” Bancorp Servs., 687 F.3d. at 1278.” FairWarning PI, LLC v. Iatric Systems, 839 F.3d 1089 (Fed. Cir. 2016).
Any additional technical features of the claims will be addressed below as additional elements.    
Therefore, under Step 2A, Prong One, the claims recite a judicial exception. 
Step 2A, Prong 2 because it allegedly reflects various technical improvements.  Specifically, Applicant asserts that the claimed method “compensates for missing viewability signals and generates more accurate reports to content providers.”   Examiner disagrees.
Despite Applicant’s arguments to the contrary, the invention does not disclose any technical improvements, and there are significant gaps in Applicant’s arguments with respect to how the alleged improvements are tied to the associated technology.  Rather, Examiner finds that the “improvement” to which the Applicant refers is a business improvement rather than an improvement to a technological or technical field.  Furthermore, Applicant has not provided any evidence that the programming related to their “improvement” would entail anything atypical from conventional programming.  And, as the Federal Circuit clearly stated, “after Alice, there can remain no doubt:  recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.”  DDR Holdings, LLC v. Hotels.com, 773 F.3d 1245, 1256 (Fed. Cir. 2014). 
Furthermore, Examiner further notes that there is no indication in the Specification that any technologically novel or inventive hardware is required to perform the method. See Affinity Labs of Texas, LLC v. DIRECTV, LLC, 838 F.3d 1253, 1263 (Fed. Cir. 2016); see also Enfish, 822 F.3d. at 1336 (focusing on whether the claim is “an improvement to [the] computer functionality itself, not on economic or other tasks for which a computer is used in its ordinary capacity”).  Simply put, “relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (citing Alice, 134 S. Ct. at 2359); see also Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d at 1367 (“claiming the improved speed or efficiency inherent with applying the abstract idea on a computer [does not] provide a sufficient inventive concept”).  Thus, in sum, “the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.”  Elec. Power Grp., 830 F.3d at 1354.  In the case at bar, the invention merely uses generic computers to perform the judicial exception of collecting, organizing, analyzing, manipulating viewability and interaction data (see Applicant’s Specification at paragraph 17 on p. 5-6 regarding the “conventional” client device; and paragraphs 3-5 on p. 19-20 regarding the generic nature of the computers executing the method).
As previously noted, the independent claims recite additional technical elements including “client devices” for receiving and displaying content, “processors” for executing the method, and a “computer-readable medium” for storing executable instructions. These limitations are recited at a high level of generality, and appear to be nothing more than generic computer components. Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 134 S. Ct. at 2358, 110 USPQ2d at 1983. See also 134 S. Ct. at 2389, 110 USPQ2d at 1984. 
The claims also recite additional functional elements that are associated with the judicial exception, including: sending content to a user device, displaying content, receiving user interaction data, receiving viewability data, and sending estimated Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Cf. Diamond v. Diehr, 450 U.S. 175, 191-192 (1981) ("[I]nsignificant post-solution activity will not transform an unpatentable principle in to a patentable process.”).  
Therefore, looking at the elements individually and in combination, under Step 2A, Prong Two, the claims as a whole do not integrate the judicial exception into a practical application because they fail to: improve the functioning of a computer or a technical field, apply the judicial exception in the treatment or prophylaxis of a disease, apply the judicial exception with a particular machine, effect a transformation or reduction of a particular article to a different state or thing, or apply the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment.  Rather, the claims merely use a computer as a tool to perform the abstract idea(s), and/or add insignificant extra-solution activity to the judicial exception, and/or generally link the use of the judicial exception to a particular technological environment (e.g. a computer and the internet). 
Under Step 2B, pursuant to the requirement under Berkheimer, the following citations were provided to demonstrate that the additional elements, identified as extra-solution activity, amount to activities that are well-understood, routine, and conventional.  See MPEP 2106.05(d).
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
Next, Applicant argues that the claims are eligible in view of the holding in DDR because the claims allegedly address internet-centric challenges.  Examiner disagrees, noting the following excerpt from DDR Holdings (pages 22-23 of Opinion):
“We caution, however, that not all claims purporting to address Internet-centric challenges are eligible for patent. For example, in our recently-decided Ultramercial opinion, the patentee argued that its claims were “directed to a specific method of advertising and content distribution that was previously unknown and never employed on the Internet before.” 2014 WL 5904902, at *3. But this alone could not render its claims patent-eligible. In particular, we found the claims to merely recite the abstract idea of “offering media content in exchange for viewing an advertisement,” along with “routine additional steps such as updating an activity log, requiring a request from the consumer to view the ad, restrictions on public access, and use of the Internet." Id. at *5.
The ‘399 patent’s claims are different enough in substance from those in Ultramercial because they do not broadly and generically claim “use of the Internet” to perform an abstract business practice (with insignificant added activity). Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result - a result that overrides the routine and conventional 
Based on even the DDR Holdings decision, it is clear that even if the claims address Internet-centric challenges (as purported by Applicant), the claims are not necessarily patent eligible. The Applicant has failed to provide evidence on how the instant claims are rooted in technology such that the routine and conventional sequence of events is manipulated to yield a desired result. In fact, similar to the Ultramercial decision cited by the court, the instant claims appear to offer nothing more than a generic online (i.e. Internet-based) system to perform its abstract business practice.
Applicant relatedly argues that the claims are “inextricably linked to the use of a computer” and that they cannot be interchanged for another tool.”  Rather, the claims merely use a computer as a tool to perform the abstract idea(s) and generally link the use of the judicial exception to a particular technological environment (i.e. the internet).
Finally, the dependent claims do not recite any additional technical elements, and simply disclose additional limitations that embellish the method with details regarding mathematical associations of data, data correlations, and intended uses of the data mapping. 

Applicant alleges that claims 26 and 27 “improve the accuracy of viewability values” and “estimate viewability values.”  Examiner contends that these “improvements” merely come from the capabilities of a general-purpose computer, rather than the patented method itself. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”).
Claim 28 merely describes the determination of a “combined viewability value” based on the viewability data, which is not a technical process.
    Thus, the dependent claims merely provide additional non-structural (and predominantly non-functional) details that fail to meaningfully limit the claims or the abstract idea(s).
For at least the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/CHRISTOPHER C BUSCH/Examiner, Art Unit 3681                                                                                                                                                                                                        
Conferees:
/HAJIME ROJAS/Supervisory Patent Examiner, Art Unit 3681 
                                                                                                                                                                                                       /WILLIAM A BRANDENBURG/Quality Assurance Specialist, Art Unit 3600                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.